Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2020, has been entered.  

2.	Claims 1-2, 7, 10, 13, and 64-65 are pending and are under consideration.


Grounds of Rejection Maintained

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


4.	Claims 1-2, 7, 10, 13, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al (US 2013/0280220 A1), Gill et al (EOBT, 14(1):37-49, 2014) and Wu et al (Blood; 112(12):4411-9, 2008, IDS). 
Ahmed et al teach CARs comprising 4 or more components that include an scFv that binds CD19, a transmembrane domain, and a co-stimulatory cytoplasmic domain of IL-15 R and a signaling domain of CD3 zeta wherein the CAR is comprised in a T cell and in a composition comprising such T cells (See entire document, e.g., pages 4-16, Figures and examples).  Ahmed et al teach that the transmembrane can be from CD28 and that CD28 is another co-stimulatory molecule that can be used.  Ahmed et al teach that in specific embodiments that the cytoplasmic signaling domain can be from CD28, OX40, 4-1BB, IL7 receptor or IL-15 receptor (see page 5, paragraph 54).
Gill et al teach CARs for the treatment of B-cell malignancies that comprise an scFv that binds CD19, a transmembrane/linker/spacer/hinge region from CD8, co-stimulation molecules such as CD28 and an intracellular signal transduction domain from CD3 zeta (see entire document, e.g., abstract, pages 38 and 44 and figures).  Gill et al teach that IL-15 is a homeostatic cytokine that is important is enhancing T-cell persistence after lymphodepletion (see page 45).
Wu et al teaches that the IL-15 receptor alpha chain cytoplasmic domain is critical for normal IL-15Ra function (Title) and teaches the functional importance of 15-receptor alpha (IL-15Ralpha) cytoplasmic domain (The defective proliferation of 32D-IL-2Rbeta/KI cells in response to low doses of IL-15 stimulation indicated a key role for the IL-15Ra intracellular domain. Pg. 4413, right column, 1st Para.; IL-15Ra on T cells could act in cis to increase sensitivity to low levels of IL-15, conferring to these cells expressing high IL-15Ra a survival advantage for greater homeostatic proliferation in response to limited IL-15 in the immune quiescent host. Pg. 4418, right column, 1st Para.). 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to make CARs comprising an scFv that binds CD19, a transmembrane/hinge/spacer domain of CD8 or CD28, and a cytoplasmic domain that comprises IL-15 R alpha and a CD3 zeta single transduction domain and further a CD28 cytoplasmic domain between the two (reads on a spacer between the two in claim 7) and wherein the CARs are comprised in a T cell and in a composition comprising such T cells, since T cells expressing high IL-15Ra have a survival advantage for greater homeostatic proliferation (see Wu, Pg. 4418, right column, 1st Para.).  Therefore, lymphodepletion that increases IL-15 would not necessarily be needed. Notably, the art recognized that more than 4 domains can be comprised in a CAR and that multiple co-stimulation molecules can be comprised in a CAR.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

5.	Claims 1-2, 7, 10, 13, and 64-65 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ahmed et al (US 2013/0280220 A1), Gill et al (EOBT, 14(1):37-49, 2014) and Wu et al (Blood; 112(12):4411-9, 2008, IDS), as applied to 1-2, 7, 10, 13 and 64 above, in further view of Powell et al (US 2014/0301993 A1).
The combination of Ahmed et al, Gill et al and Wu et al teach and suggest that which is set forth in the above 103(a) rejection.
Powell et al teach CARs comprising a CD28 cytoplasmic domain that comprises the instant SEQ ID NO:41 (see alignment and Figures). 
RESULT 3
US-14-354-171-21
; Sequence 21, Application US/14354171
; Publication No. US20140301993A1
; GENERAL INFORMATION
;  APPLICANT: The Trustees of the University of Pennsylvania
;  APPLICANT:Powell, Daniel J Jr.
;  APPLICANT:Scholler, Nathalie
;  TITLE OF INVENTION: A FULLY HUMAN, ANTI-MESOTHELIN SPECIFIC CHIMERIC IMMUNE RECEPTOR
;  TITLE OF INVENTION:FOR REDIRECTED MESOTHELIN-EXPRESSING CELL TARGETING
;  FILE REFERENCE: 046483-6028-00-WO (00705)
;  CURRENT APPLICATION NUMBER: US/14/354,171
;  CURRENT FILING DATE: 2014-04-25
;  PRIOR APPLICATION NUMBER: PCT/US2012/62159
;  PRIOR FILING DATE: 2012-10-26
;  PRIOR APPLICATION NUMBER: US 61/552,820
;  PRIOR FILING DATE: 2011-10-28
;  NUMBER OF SEQ ID NOS: 24
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 21
;  LENGTH: 41
;  TYPE: PRT
;  ORGANISM: Artificial
;  FEATURE:
;  OTHER INFORMATION: Chemically synthesized


  Query Match             100.0%;  Score 227;  DB 13;  Length 41;
  Best Local Similarity   100.0%;  
  Matches   41;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 RSKRSRLLHSDYMNMTPRRPGPTRKHYQPYAPPRDFAAYRS 41
              |||||||||||||||||||||||||||||||||||||||||
Db          1 RSKRSRLLHSDYMNMTPRRPGPTRKHYQPYAPPRDFAAYRS 41

Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the sequence of Powell in the CARs suggested by the art in the above 103(a) rejection.  Notably, while this art suggested using the cytoplasmic domain of CD28, it did not give the exact sequence to use, so one of skill in the art would look to identify what sequence of CD28 to use in a CAR and this sequence is taught by Powell et al.  Thus one of skill in the art would have recognized that art known sequences could be predictably used in such CARs and would not have found it inventive to predictably use an art known sequence.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
In the response, Applicant has traversed the rejections and has submitted that there are not a finite number of predictable domains that can be used in a CAR and that Gill et al teaches that there are unresolved issues in CD19 CAR design such that selection of CAR domains is unpredictable.   Applicant also submits that Ahmed describes the unpredictability of CAR T-cells and appears to be arguing that the prior art of Ahmed does not enable CAR constructs comprising components of the IL-15 receptor.
In response, Ahmed specifically lists 5 cytoplasmic domains to use in specific embodiments of their invention including IL-15 receptor (see page 5, paragraph 54), which is a finite number of predictable solutions.  While each domain or combination of domains will give different levels of activation and different domains may give higher levels of activation in different constructs, this does not mean that the cytoplasmic domain of IL15 receptor is not a predictable cytoplasmic domain that would allow for CAR activation.  Furthermore, it is precisely because the level of activation cannot be known and the fact that CD19 CARs had unresolved issues that one of skill in the art would have further used the cytoplasmic domain that comprises IL-15 R alpha as the art recognized that the cytoplasmic domain of IL-15 R could 
Then in response to the argument relating to Ahmed it is noted that the section in Ahmed pointed to by Applicant recognizes that a treatment may not work in all patients and that each patient needs to be monitored for the proper dosage (see page 7, paragraph 72).  The fact that a treatment does not work in every human is commonly known about almost, if not all treatments in humans, so this section is not directly commenting on the predictability of CARs in general.
Furthermore, as Ahmed teach using the cytoplasmic domain of the IL15 receptor in CARs, the disclosure of Ahmed is presumed to be operable.  As set forth in MPEP 2121:

When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP  §  716.07.

Here it is noted that the interpretation of the prior art evidence is merely attorney argument and it appears Applicant is arguing that the prior art is inoperable.  As set forth in MPEP 716.01:
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must. be established by factual evidence." See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See MPEP § 2145 generally for case law pertinent to the consideration of applicant's rebuttal arguments.


Applicant further submits that there is not a reasonable expectation of success in arriving at the claimed invention and that Ahmed teaches away from using monospecific CARs.
In response, it is first noted that the claimed CARs are not limited to monospecific CARs and reasonably encompass CARs that bind multiple antigens as the claims recite the “open” language “comprising” such that the CARs can comprise additional antigen binding domains.
Secondly, the Examiner recognizes that a 103 rejection only requires a reasonable, not absolute, expectation of success in view of the references cited.  Here there is a reasonable expectation that one could make a CAR encompassed by the claims comprising a cytoplasmic domain that comprises the cytoplasmic domain of IL-15 R alpha as the domain was known to be important for homeostatic proliferation and T-cell persistence and the IL-15 receptor domain was taught to be used in CARs. 
Therefore, after further careful consideration of the entirety of Applicant's arguments and the record as a whole, the invention as a whole was obvious to one of ordinary skill in the art at the time the invention was made for the reasons of record and as explained above and these rejections are maintained.


Conclusion


6.	No claims are allowed.  

7.	All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,						
Brad Duffy						
571-272-9935					

/Brad Duffy/
Primary Examiner, Art Unit 1643
February 18, 2021